Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 19, 2018

                                       No. 04-18-00362-CV

                                         Rudy MENDEZ,
                                            Appellant

                                                 v.

BEXAR COUNTY, City of San Antonio, San Antonio Independent School District, City of San
                           Antonio Code Compliance,
                                   Appellees

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014TA102976
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
       Appellant’s brief was due to be filed by July 30, 2018. After neither the brief nor a
motion for extension of time was filed, this court ordered that Appellant show cause in writing
by August 23, 2018 why this appeal should not be dismissed for want of prosecution. TEX. R.
APP. P. 38.8(a). On August 27, 2018, Appellant filed a “Motion for extinction of time for the
above case number 2014 TA 102976.” In the interest of justice, we construed Appellant’s motion
as a motion for extension of time to file Appellant’s brief and ordered that Appellant file his brief
by September 14, 2018. Neither the brief nor a motion for extension of time has been filed.

         Therefore, we ORDER Appellant to file on or before October 2, 2018 his brief and a
written response reasonably explaining (1) his failure to timely file the brief, and (2) why
Appellees are not significantly injured by Appellant’s failure to timely file a brief. If Appellant
fails to file a brief and the written response by October 2, 2018, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant fails to comply with court order).




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court